Case 19-22744-LMI Doc7 Filed 09/24/19 Pagelof3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
Miami Division
www.fisb.uscourts.gov

In re: Chapter 11
FF FUND I, L.P., Case No. 19-22744-BKC-LMI

Debtor.
/

 

DECLARATION OF SONEET R. KAPILA, CHIEF RESTRUCTURING OFFICER, IN
SUPPORT OF DEBTOR’S PETITION AND FIRST DAY PLEADINGS

SONEET R. KAPILA, Chief Restructuring Officer of FF Fund I, L.P. (the “Debtor”)
makes this Declaration pursuant to 28 U.S.C. § 1746, and states:

i I am Chief Restructuring Office of FF Fund I, L.P., the debtor and debtor-in-
possession in the above-referenced Chapter 11 case. I am familiar with the general financial
affairs of the Debtor. If I were called upon to testify, I could and would testify competently to
the facts set forth herein. I am authorized to submit this Declaration of behalf of the Debtor.

2. On September 24, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The
Debtor is a Miami-based limited partnership organized under the laws of the State of Delaware.
Prior to my appointment as its CRO, the Debtor’s operations were managed in Miami through FF
Fund Management, LLC (“FF Management”), the Debtor’s general partner.

a The Debtor is a multi-strategy investment “hedge’ fund formed in December 2014
whose assets consist of a portfolio of various venture capital investments, certain of which are
illiquid and in some cases unconventional in nature. The Debtor is organized with multiple (at
least 10) down stream “subsidiaries” holding a variety of non-traditional investments, each of

which has unique characteristics which do not all lend themselves to immediate monetization,
Case 19-22744-LMI Doc7 Filed 09/24/19 Page2of3

reorganization and/or liquidation. Assessing the characteristics of each investment will be a key
factor in maximizing the value of such assets. Without prejudging, it is conceivable that some
investments may be subject to immediate liquidation while others do not offer immediate
liquidity but will require reorganization or restructuring of the relevant subsidiaries, including
potentially filing separate chapter 11 bankruptcy cases for such subsidiaries. .

4, Precipitating the Debtor’s chapter 11 filing, one of the Debtor’s limited partners,
Dennis S. Hersch solely in his capacity as Trustee of the Linder West Trust (“Hersch”), filed
litigation in Delaware against FF Management, Andrew T. Franzone, the principal of FF
Management, and the Debtor (the “Hersch Litigation”). Based upon the documents provided to
me and that I reviewed, Hersch holds the largest single amount of limited partnership interests in

the Debtor. However, the Debtor has approximately 113 limited partners.

 

 

3. The Hersch Litigation was filed on August 6, 2019 in the Chancery Court for the
States of Delaware (the “Delaware Court”) Case No. 2019-0613 (the “Delaware Litigation”). In
the Delaware Litigation, Hersch seeks, among other things, dissolution of the Debtor and the
appointment of a liquidating agent/trustee over the Debtor. As of the Petition Date, no
liquidating agent or trustee had been appointed by the Delaware Court. Rather, the Delaware
Court set a hearing on the request to appoint a liquidating agent/trustee for mid-October, 2019

6. Based on my diligence to date, substantially all of the Debtor’s assets are illiquid
at this time. My tenure as CRO has not been of sufficient duration to perform a fulsome
independent analysis to determine to what extent the assets are illiquid, or can be promptly
monetized and/or reorganized.

ke Depending on the methodology of valuation used, the Debtor may be solvent,

even though it has no present liquidity. Based on the valuation performed by the Debtor’s prior
Case 19-22744-LMI Doc7 Filed 09/24/19 Page 3of3

management, the Debtor’s assets are valued at approximately $53 million. The Debtor’s books
and records reflect general unsecured debt of approximately $1.77 million. The Debtor’s value
and ability to pay its creditors in full, however, ultimately hinges on whether its investments in
certain ventures/subsidiaries come to fruition.

8. Through the Chapter 11 process, the Debtor, under my direction and control as
CRO, intends to utilize its exclusive period to (i) promptly evaluate each of the Debtor’s
investments, including those in its 10 non-debtor subsidiaries, (ii) develop a plan to maximize the
value of such investments, and (iii) formulate, file and prosecute a plan. The Debtor has no
secured creditors.

9. The Debtor seeks emergency relief to continue my role as CRO within the

Chapter 11 case. I believe that my continuation as CRO is necessary to maximize the value of

 

 

the Debtor’s investment portfolio. The Debtor also seeks relief to retain Genovese Joblove &
Battista, P.A. as its general bankruptcy counsel.
10. This concludes my declaration.
28 U.S.C. § 1746 Declaration
I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 24, 2019.

ontop =—
SONEET R. KAPEES

Chief Restructuring Officer
FF Fund I, L.P.
